 PROGRESSIVECAFETERIASProgressiveCafeterias,Inc.and Local No. 21,UnitedBakeryWorkers,affiliatedwithRetail,WholesaleandDepartmentStoreUnion,AFL-CIO. Case 9-CA-4624May 21, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH ANDMEMBERSFANNING AND JENKINSOn January 8, 1969, Trial Examiner Fannie M.Boyls issued her Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Shealso found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended the dismissal of suchallegations.Thereafter,Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Boardhas consideredthe TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case,' and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommendedOrder of the Trial Examiner, as'Respondent has requested oral argument. This request is hereby deniedbecause the record, the exceptions, and the brief adequately present theissues and the positions of the parties.'Respondent has excepted to some of the Trial Examiners credibilitydeterminationsallegingthat the Trial Examiner was biased and prejudiced.After a careful review of the record, we conclude that the credibilityfindings are not contrary to the clear preponderance of all relevantevidence and we find no basis for disturbing them.Standard Dry WallProducts Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). Respondentalso accuses the Trial Examiner of having exhibited extreme personal biasagainst Respondent in several other ways. Having carefully examined therecord, however, we conclude that these claims are without any real basisor support. On the contrary, the record shows that the Trial Examinerdisplayed fairness to, and patience with, Respondent's Counsel and thatshe conducted the hearing in a judicial manner and made a thoroughappraisalof all the facts.We also specifically rejectRespondent'scontention in its brief that the Trial Examiner prejudged the credibility ofpersons who might have, but did not, appear as witnesses.83modified herein, and hereby orders that Respondent,ProgressiveCafeterias,Inc.,Charleston,WestVirginia, its officers, agents, successors, and assigns,shalltake the action set forth in the TrialExaminer's Recommended Order, as so modified:1.Add the following as paragraph 2(b), andreletter the following paragraphs accordingly:"(b)Notifytheabove-namedemployee ifpresently serving in the Armed Forces of the UnitedStatesof her right to full reinstatement, uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."2.Add the following as the second indentedparagraph of the notice:WE WILL notify the above-named employee ifpresently serving in the Armed Forces of theUnited States of her right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after dischargefrom the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS,Trial Examiner:This case was triedbefore me at Charleston,West Virginia,on June 20 and21, and August 27 and 28,1968, upon a complaint issuedagainst Respondent,Progressive Cafeterias,Inc., on April30, 1968.The complaint was based upon a charge filed onFebruary 13, 1968,by Local No. 21, United BakeryWorkers,affiliatedwithRetail,WholesaleandDepartment Store Union,AFL-CIO,herein called theUnion, and alleges that Respondent violated Section8(a)(1) and (3) of the NationalLaborRelationsAct (1) bypermitting certain of its employees,between December 1,1967, and February 2, 1968,to use its business premisesto plan and solicit revocations of union duescheckoffauthorizationsand union representation authorizationsfrom employees during working time;(2) by assigningmore arduous working assignments to employees UrsulaDerringer and Gisela Forbes in January 1968 because oftheir union sympathies,memberships and activities; and(3)by the termination of employment of employeeDerringer on or aboutJanuary 22,1968, because of herunion sympathies,membership,and activities. Respondentfiled an answer,denying that it had engaged in any of theunfair labor practices alleged.Allpartiesparticipated in the hearing and wereafforded full opportunity to be heard,to examine andcross-examinewitnessesandtointroducerelevantevidence.Toward the end of the second day of thehearing,under circumstances hereinafter described, andadjournment was granted to permit the General Counselto amend the complaint.The hearing was resumed onAugust 27and concluded on August 28 after Respondent'scounsel and representatives walked out of the hearing, asdescribedinfra,and after the testimony of the GeneralCounsel's last witness was completed and the GeneralCounsel rested his case.''A telegraphic request by Respondent for specialpermissionto appeal176 NLRB No. 9 84DECISIONSOF NATIONALLABOR RELATIONS BOARDSubsequent to the closing of the hearing, Respondentfiled various motions before the Board and/or the TrialExaminer which have been denied. These motions and theaction of the Board and/or the Trial Examiner thereonare summarized below.On October 28, 1968, counsel for the General Counseland for Respondent filed briefs which have been carefullyconsidered. In its brief Respondent had renewed andexpanded upon the motions previously made. For thereasons hereinafter stated,these motions are again denied.Upon the entire record in this case and from myobservation of the demeanor of the witnesses as theytestified, I hereby make the following:FINDINGS OFFACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF RESPONDENTThe complaint issued onApril 30,1968, alleges, andRespondent'sanswer admits,thatRespondent is anIllinois corporation engaged in the enterprise of renderingcafeteria and food services to industrial plants throughouttheUnited States;thatduring the 12-month periodpreceding the issuance of the complaint,which is arepresentative period,Respondent had a direct inflow, ininterstate commerce,of goods and products valued inexcess of$50,000,which it purchased and caused to beshipped directly to its cafeteria operations located in WestVirginia from points outside that State.Respondent'sanswer also admits,as alleged in the complaint,that at alltimesmaterial herein Respondent is, and has been, an"employer"as defined in Section2(2) of the Act,engagedin"commerce"and in operations "affecting commerce"as defined in Section 2(6) and(7) of the Act.On the basis of these admitted facts,Ifind thatRespondent is an employer within the meaning of Section2(2) of the Act,that it is engaged in commerce within themeaning of Section 2(6) and(7) of the Act,and that itwill effectuate the policiesof the Actto assert jurisdictionherein.11,THE LABOR ORGANIZATION INVOLVEDThe complaintalleges,Respondent's answer admits,and I find that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.Ill.RESPONDENT'S VARIOUS MOTIONS TODISMISSAND/OR TO REOPEN THE HEARINGfrom a ruling of the Trial Examiner, dated August27, 1968,and variousmotions and papers(excluding briefs)filed subsequent to the closing of thehearing on August 28 have been placed in a folder labeled "TrialExaminer's Exhibits"and are identified therein as follows:Respondent'stelegraphic request to Board for special permission to appeal,"T.E.3",Respondent'samended request for special permission to appeal, datedAugust 30,1968, "T.E.4"; telegraphic order of Board,dated September 3,1968,denying request for special permission to appeal,"T.E.5";Respondent's motion to reopen record,filed September 6, 1968,"T.E.6";letterdatedSeptember 9, 1968,fromChiefTrialExaminer toRespondent's counsel,"T.E.7"; letterdated September 12, 1968, fromRespondent's counsel toChiefTrial Examiner,"T.E.8"; telegraphic orderof Trial Examiner,datedOctober 1, 1968, denying motion to reopenrecord,"T.E.9";Respondent's second motion to reopen record, datedOctober 4, 1968, "T.E.10", Trial Examiner's order,dated October7, 1968,denying Respondent's second motion to reopen record,"T E. I 1".A. Respondent's Motion to Dismiss the Complaintbecause of the General Counsel's Failure to NameUnion Carbide Corporation as a Party RespondentAlthough failing tomention thematteratthecommencement of the hearing when the Trial Examinerrequested counsel to give their views as to the issuesinvolved in this case, counsel for Respondent, on thesecond day of the hearing, and after the General Counseland the Union had concluded their direct examination ofthe alleged discriminatee, Derringer, moved to dismiss thecomplaint on the ground that another party, UnionCarbide Corporation (herein called Carbide) had not beenjoined in the complaint as a necessary party. The motionwasmade on the basis of testimony indicating thatRespondent operated its cafeteria business upon theproperty of Carbide which owned everything on thepremises except the food in the freezer and refrigerator;that Carbide had hired several summer students to workin the cafeteria for the summer of 1967;' that article IX,section 4, of the collective-bargaining agreement betweentheUnion and Respondent provided that Carbide "shallhave the prerogative . . . to accept or reject any.employee [of Respondent] for work on [Carbide's]premises on the basis of security, health, morals, safety orother reasons as determined by [Carbide]"; and that aletterdatedApril22,1968,fromM. A. Goldman,Superintendent of Office and Material Services at Carbideto the Board attorney who was then investigating thecharge against Respondent, statesinter alia, that althoughCarbidehad nothing to do with having Derringerdischarged, it had "no reasontodoubt thatitwaswarranted and would object to her being reemployed."'Despite the General Counsel's contention that the lettershould not be construed as indicating that Carbide wouldobject to the reinstatement of Derringer or do anything toprevent Respondent from complying with a Board orderrequiringRespondent to reinstateDerringershouldRespondent be found to have violated the statute, theTrial Examiner was then of the view that if Derringer'sdischarge were found to be discriminatorily motivated,Carbide should be joined as a party Respondent in orderthat an effective reinstatement remedy could be provided.'The Trial Examiner announced that the hearing was beingadjourned until July 16 to give the General Counsel anopportunity, if he wished, to bring in Carbide as anadditional party.The Trial Examiner stated: "If theGeneralCounsel fails by that time to amend thecomplaint in order to bring in this additional party, in theabsence of any compelling reasons shown to me in themeantime why I should not do so, I at this time would beinclined to grant the Respondent's motion to dismiss."On July 7, counsel for the General Counsel, Gravitt,requested a postponement of the hearing to August 20 dueto the fact that he was entering a hospital for immediatesurgery.Thispostponementwasgrantedwithoutopposition. A further postponement to August 27 for thereopened hearing was granted, without opposition, at the'Summer students are expressly excluded from the bargaining unit underthe collective bargaining contract between the Union and the Respondent,and they are not involved in any of the alleged unfair labor practices.'A copy of this letter was in the hands of Respondent'scounsel, whocalled it to the Trial Examiner's attention and introduced it in evidence inconnection with his motion to dismiss.'In his brief,the General Counsel has moved to correct an error in thetranscriptof record on page 280,line23,by changing "part ofRespondent"to "party Respondent."This motion, being unopposed and inaccordance with the recollection of the Trial Examiner,is hereby granted. PROGRESSIVECAFETERIASrequest of Respondent's counsel.On August 7, the General Counsel (John R. McGillacting for and on behalf of Cassius B. Gravitt, counsel forthe General Counsel) moved to amend the complaint (1)by adding Carbide's name as a "Party in Interest" in thecaption of the complaint; (2) by adding to paragraph 2 ofthe complaint the following subparagraph (d):At all times material herein, there has been in effect awrittenagreement between Respondent and CarbidewhichagreementprovidesthatemployeesofRespondent shall be subject to an investigation andapproval by Carbide and that the said employees shallalso be subject to all rules and regulations which are inforce by Carbide at any time for the purposes of safety,security and protection.and also by adding to paragraph 2, a subparagraph (e)setting forth the provision of the collective-bargainingagreementbetweenRespondentandtheUnionhereinabove referred to.'Themotion to amend was granted by the TrialExaminer on August 9. Thereafter Carbide on August 16,acting through its counsel, Jack P. Simpson, filed with theBoard a "Request for Special Permission to Appeal fromTrial Examiner'sRuling."The Board, by telegram datedAugust 26, denied this request but stated that Carbide"may renewitspositionbefore the Trial Examiner afterresumption of hearing."At the reopenedhearingonAugust 27, Carbide,through its attorney, Jack P. Simpson, appeared andmoved to strike that part of the complaint which addedCarbide as a party in interest. He stated that Carbide had"no interest in these proceedings" and would "abide bythe outcome." He asserted: "We are not in the position oftheEmployer nor do we want to be and we have noobjections, if a violation is found on Progressive's part, oftheirrehiringthediscriminatee."He reiterated thisposition several times during the lengthy argument on hismotion to strike. In explanation of a letter written by himto theBoard'sRegionalDirector on July 9 in which hesaid,inter alia,that if Derringer "violated independentregulations of Union Carbide of sufficient gravity thatUnion Carbide would normally exclude from its premises,Union Carbide would have to exclude her," Simpsonstated that "violations of [Carbide's] security regulations .are not grounds for Progressive to take action, it willbeCarbide's actions independently." In response to acontention by Respondent's counsel, Keiler, that the finalstraw in Respondent's decision to discharge Derringer washer appearance at the plant on January 19 carrying alargehandbag in violation of both Carbide's andRespondent's rules, Simpson stated that Carbide has noregulation forbidding the carrying of large handbags andthat Carbide has not charged Derringer with a violation ofany of its rules. Simpson read into the record what hestated,and the General Counsel stipulated, was fromparagraph 10 of the contract between Respondent andCarbide, which reads as follows:.Allpersonnel engaged in the performance of theCafeteria service shall be fully trained and highlyproficientattheirappointed tasks, and shall be'In its briefto the TrialExaminer filed on October 28, 1968, Respondentmoves todismiss the complaint for the further reason that the GeneralCounsel failed to amend the complaintby July16, the date originally setby the TrialExaminer.Thismotion is denied To have dismissed thecomplaint for that reason,under the circumstances outlined above,would,in theview of theTrial Examiner, have been prejudicial error.85obtained and compensated (including all taxes andcontributionsmeasured by wages, salaries and otherremunerations) by Caterer [Progressive] and shall at alltimesbe under the exclusive and direct control of theCaterer, except that prior to employment they shall besubjecttoaninvestigationandapprovalby theCompany [Carbide]. Said employees shall, prior to theperforming of services in the operation of the Cafeteriaand from time to time thereafter as designated by theCompany, submit themselves to a physician designatedby the Company for the purpose of determining theirfreedom from disease, the cost of such examinationshall be borne by the Company. Any employee who thephysicianconductingsuchanexaminationshalldetermine not free from disease shall not be employedby the Caterer in this service. The Caterer and Caterer'semployees shall be subject to all rules and regulationswhich are enforced by the Company at any time for thepurposes of safety, security and protection.Simpson pointed out that under the contract, Carbidedoes not, in fact, have the broad right to accept or rejectRespondent's employees described in the Union's contractwith Respondent. Respondent's counsel, while not joiningin the stipulation respecting the authenticity of the quotedprovisionofthecontractbetweenCarbideandRespondent, did not then and does not now contend thatSimpson's reading of the contract was inaccurate. In thesecircumstances, I accept Simpson's statement regardingCarbide's contract with Respondent, to which the GeneralCounsel stipulated, as an accurate recital of the pertinentcontract provision.After duly considering the arguments of all counsel, theTrialExaminer granted Carbide's motion to strike itsname from the complaint as a party in interest.Respondent's counsel conceded that Carbide in fact hadnothing to do with Derringer's discharge. Other than toargue that despite Carbide's present assurances, it couldchange its mind in the future and prevent Respondentfrom fully complying with a remedial order, Respondenthas not demonstrated how Respondent could possibly beprejudiced by the Trial Examiner'sruling.6Under theprinciples stated by the Supreme Court inRegalKnitwearCompany v. N.L.R.B.,324 U.S. 9, 14, and in accordancewith the provisions of Rule 65 (d) of the Federal Rules ofCivil Procedure, any remedial order issued herein will bebinding on those having knowledge of the order andidentifiedwithRespondent in interest or in privity withRespondent. The Trial Examiner has directed that a copyof the Recommended Order be served upon Carbide and,under the circumstances of this case, Carbide wouldappearbound by such order under the above citedauthorities.But, inany event, if Carbide should attempttopreventRespondentfromcomplyingwiththeRecommended Order, the General Counsel is not withoutmeans of then taking action to insure compliance with any'Although,inmy view, the record does not establish that Respondentand Carbide are joint employers of the employees covered by the unitcertified by the Board as appropriate-as Respondent contended on thesecond day of the hearing and thereafter-Iwould nevertheless be of theview that Carbide,even if it were a joint employer, is not a necessary partyto this proceeding in which it has been established that only Respondenttook the action which is alleged to be in violation of the statute andCarbide has expressly stated on the record that it will not opposecompliance by Respondent with any remedial order.Indeed,even if morethan one person is responsible for wrongful conduct,an action mayproperly be maintained against one, some, or all of these engaging in the 86DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard order against Respondent.'B. RespondentWalks out ofthe HearingAfter theTrial Examiner Denies his Motion to Adjourn theHearing Pending Attempted Appeal to Board andRuling of BoardWhen the Trial Examiner announced at the hearingthat she was granting Carbide's motion to strike its namefrom the complaint as a party in interest, Respondent'scounselannounced that he would request specialpermissionfrom the Board to appeal from the TrialExaminer's ruling and requested an adjournment of thehearing for this purpose. The Trial Examiner agreed toadjourn the hearing only from about 3 p.m. on August 27until9 a.m. the following morning and for the dualpurpose of providing the parties an opportunity, requestedby them, to discuss a proposed settlement of the case andto permit Respondent'scounsel to send to the Board atelegraphic request for permission to appeal. She made itclear at that time that if the case was not settled (as it wasnot), the hearing would proceed on the following morning.Counsel for Respondent thereupon stated: "Let me say forthe record now that I will not be here at 9 o'clocktomorrowmorning.Ifyou want to make a summaryjudgment from that then you may but I will not be here at9 o'clock tomorrow morning." Respondent's counsel did,however, appear at the hearing on the following morning,presented to the Trial Examiner a copy of his telegraphicrequest to the Board and moved that the hearing beadjourned until the Board should grant or deny his requestforpermission to appeal. The Trial Examiner againdenied the motion to adjourn, whereupon Respondent'scounsel walked out of the hearing. The testimony wasthen completed, a date was set for the filing of briefs andthe hearing was closed.C. The Board Denies Respondent's Request forSpecial Permission to Appeal from the TrialExaminer's RulingOn September 3, 1968, Respondent filed with the Boardan amended request for SpecialPermissiontoAppealfrom a Ruling by the Trial Examiner and Points inAuthority.On the same day the Board, by telegram,deniedRespondent's request for special permission toappealand stated that "Respondent may renew itsposition in any exceptions filed to the Trial Examiner'sDecision."D. Respondent's First Motion to Reopen the RecordOn September 6, 1968, Respondent filed with the officeof the Trial Examiners a motion to reopen the record (1)"to adduceessentialand previously unavailable evidencewith respect to Board jurisdiction" and (2) to permitRespondent"tocross-examineallegeddiscriminateewrongful conduct.Restatementof the Law,Torts,Ch. 44, Sec. 882.Although the Board, in its discretion, may dismiss a complaintagainst oneof several joint employers where others of those joint employers haverefused to permit reinstatement of a discrimmatorily discharged employee(Bell Oil and Gas Co,INLRB 562, 588), no such situation exists here.'Inaddition to a court decree enforcing a Board order againstRespondent, which the Trial Examiner believes would be binding uponCarbide, other alternatives exist, such as an independent unfair laborpractice charge against Carbide based upon its action in preventingcompliance by Respondent or proceedings under Sec. 12 of the Act.Contrary to Respondent's argument, the limitations proviso to Sec. 10(b)of the Act could not start running against Carbide until and unless Carbidetakes somelaction which could be considered an unfair labor practiceUrsula Derringer and to adduce testimony in defense ofthecharges contained in the complaint." The TrialExaminer was on vacation at the time this motion wasfiled, but after her return she issued an order on October1,1968 denying the motion to reopen because, withrespectto item (1), Respondent did not state theadditional evidence which it sought to adduce or describeitwithsufficientparticularitytopermit the TrialExaminer to determine whether, if presented, the evidencewould be material or essential, or whether, if credited, itwould require a different result and because, with respectto item (2), Respondent had been given full opportunity atthehearing to examine and cross-examine witnesses,includingUrsula Derringer, and to adduce testimony indefense of the allegations in the complaint and had notstated good cause for failing to complete any defense itmay have had.E. Respondent's Second Motion to Reopen theRecordOn October 4, 1968, Respondent filed with the TrialExaminer a second motion to reopen the record, allegingas reasontherefor that about December 31, 1967, prior tothe occurrence of any of the unfair labor practices alleged,Respondent was "legally dissolved" and ceased to exist;and that its business, since about January 1, 1968, hasbeen operated by The Macke Company of West Virginia.Respondent further alleged that sinceMacke was notjoined in the complaint, the complaint should bed ism issed.On October 7, 1968, the Trial Examiner issued an orderdenying the motion to reopen for the following reasons:1.Following theissuanceon April 30, 1968, of acomplaintagainsttheRespondent,ProgressiveCafeterias,Inc.,saidRespondent,actingbyandthrough its present counsel, filed an answer on May 8,1968, expressly admitting, as alleged in the complaint,that it "is an Illinois Corporation" and an "employer"engaged in commerce within the meaning of Section 2,subsections(2),(6)and (7) of the National LaborRelations Act.2.On June 20, 1968, the first day of the hearing inthis case, the same Respondent, which now alleges thatitdoes not exist, appeared by its present counsel andparticipated in the hearing on that and succeeding days,not once suggestingthat it was merely a phantomwithout legal existence.3.Respondent, through its same counsel, explainedin an opening statement at the commencement of thehearing that Respondent "is solely owned" by Mackeand upon several occasions at the hearing Respondent'scounsel or a witness referred to Macke and Macke'swhollyownedProgressiveCafeterias,Inc.,interchangeablyasone and the same enterprise.Respondent's counsel, Keiler, in his opening statementin defense of the unfair labor practice charges againstRespondent, stated "that Macke Company has had nounfair labor charges issued against it in any of itscorporate enterprises throughout the country; and inthis very case, there was a consent election, ... Mackedidn't try to stall anything - ." Thereafter, when thewitness,Forbes, testified that she was employed byMacke Company, she explained that she meantProgressive Cafeterias.[' ]'The latter finding, whichRespondentin its brief to the Trial Examinerstates is inaccurate, is supported by the following testimony of Forbes: PROGRESSIVECAFETERIAS874.Gladys S.Hutchinson,calledby the GeneralCounsel under Rule 43(b) as a managing agent ofRespondent,testifiedwithout contradiction that she isunitmanager of Progressive Cafeterias,Inc.,at thelocation ivolved in this case,that she is responsible forthe operation of that cafeteria,that she has authority tohire and discharge employees and that she did, in fact,discharge the employee alleged in the complaint to havebeen discriminatorily discharged.[' ]5.Respondent has not shown why the evidence itnow seeks to adduce was "previously unavailable" as italleges and why such evidence could not have beenintroduced at the hearing in this case.6.Respondent'smotion is apparently based on thealleged fact that it ceased to exist as a corporate entityabout December31, 1967;but Respondent's admissionsinitspleadings and at the hearing as well as thetestimony adduced show that it continued to exist as anemployer and as a going business enterprise."It is theemploying industry that is sought to be regulated andbrought within the corrective and remedial provision oftheAct in theinterest of industrial peace."(N.L.R.B.v.Colten,105F.2d 179, 183 (C.A.employing industry is not relieved of liability for anyunfair labor practices it may have engaged in merelybecause its status as a corporation may have beendissolvedorbecause itmay have changed form(Southport PetroleumCo. v. N.L.R.B.,315 U.S. 100).Moreover,should an order issue against Respondentafter a decision on the merits of this case, such orderwould be binding on all persons in active concert orparticipationwithRespondentwho received actualnoticeof the order(Regal Knitwear Company v.N.L.R.B.,324 U.S. 9) and the Trial Examiner does notanticipate thatMacke or any other person will seek toprecludeRespondent from complying with a remedialorder should such an order be issued.Respondent has renewed its motion in its brief to theTrial Examiner.For the reasons stated above,thismotionis again denied.F. Respondent's Recital initsBrief of Testimony itFailed to Adduceat theHearingIn its brief Respondent summarizes in some detailtestimony pertaining to the merits of the unfair laborpractice charges which,itasserts,itswitnesses would giveifnow permitted to testify. Respondent states that thistestimony should be received "to rectify the denial ofRespondent's rights to due process." I shall treat this as afurthermotion to reopen the record for the purpose ofadducing additional evidence regarding the unfair laborpractices alleged in the complaint.This motion is againdenied for the reasons stated in response to Respondent'sQ. Where are you employed?A. Macke Company.Q. What's the name of it?TRIAL EXAMINER:Employed by whom?THE WITNESS:Macke Company,Cafeteria.TRIAL EXAMINER:Macke Cafeteria?MR. GRAVIrr: That's Progressive Cafeterias.Q. (By Mr. Gravitt): Are youemployed by them?A. Yes, sir.'In addition,it is noted that in an affidavit given by Hutchinson on April5, 1968,to a Board agent investigating the charge,she stated;"Iam theUnitManagerof Unit 53,ProgressiveCafeterias, Inc., located at theSouth Charleston Plant of Union Carbide.Ihave been employed there inthat position since November15, 1967."firstmotion to reopen the record, namely, thatRespondent was given full opportunity at the hearing toexamine and cross-examine witnesses and to adducetestimony in defense of the allegations in the complaintand has not stated good cause for failing to complete anydefense it may have had.IV. THE UNFAIR LABOR PRACTICES ALLEGEDThe complaint alleges and the General Counselcontends that Respondent violated Section 8(a)(1) and (3)of the Act (1) by assigning more arduous work to UnionSteward Ursula Derringer and her sister, Gisela Forbes, inJanuary 1968 because of their union membership andactivities; (2) by discriminatorily discharging Derringer onJanuary22,1968;and (3) by permittingcertainemployees, during working hours between December 1967and February 1968, to plan and solicit revocations ofunion duescheckoff authorizations and representationauthorizations from the employees. Since all of thesechargesarerelatedtotheprincipalissue,whetherDerringer's discharge was discriminatorily motivated, theywill be considered together below in a recitation of theevidentiary facts.A. The Evidentiary FactsUrsulaDerringer,whoseallegeddiscriminatorydischargeishere involved, worked for Respondent fromOctober 1965 until her discharge on January 22, 1968.Prior to a representation election on January 22, 1967 andtheUnion's certification on February 1, 1967, Derringerwas chairman of the Union's organizingcommittee. Shewas a unionobserver at the election and thereafter servedas chairmanof the employeebargainingcommittee duringthe contractnegotiations.She, along with the other twoemployeemembers of the bargaining committee-Norma Lemon and Delores Henson - and the Union'sRegionalDirector,G.A.Hughes, signed a 3 yearcollective-bargaining agreementwithRespondent on July31, 1967.Subsequent to the Union's certification, at a jointmeeting of the Union membership for employees ofRespondent's Bell Unitand itsUnit 53 at Union CarbideTechnical Center in South Charleston, where Derringerworked,Derringerwas elected financial secretary of theUnion and shop steward at Unit 53." She was serving inthose capacities at the time of her discharge.Prior to November 15, 1967, when Gladys Hutchinsonbecame thenew unit managerat the cafeteria, Derringerhad no difficulty in the handling of grievances foremployees. There had been no need to file any writtengrievancesbecause, as Derringer testified,managementalways found time to sit down and settle problems as theyarose andafter an oral discussion.Hutchinson had worked for The Macke Companyenterprises,of which Respondent was a wholly ownedsubsidiary, for about 9 years prior to being assigned to theUnit 53 cafeteria in South Charlestonas itsunit manager.She had 14 employees under her there. It was the largestcafeteria Respondent had and she regardedher manager'spositionthere as apromotion. She had authority to hire"The Union members present at first elected Derringer's sister,GiselaForbes,as the shop steward atUnit 53but when the employees there (whohad been absent from the union meeting) learned ofthis action, theycaused another meeting to be held and selected Derringer instead of Forbesas their shop steward. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDand fire employees and was responsible for the operationofthecafeteria.Immediatelyaboveherinthemanagementhierarchywas District Manager Funderburkwho had about six other cafeterias in addition to theSouth Charleston one under his general supervision.The relations betweenHutchinsonandDerringerapparently began to deteriorate about December 1, 1967.These relations,culminating in Derringer'sdischarge onJanuary 22, 1968, can, I believe, best be understood by arecital,inchronological orderwhere possible, of theincidents preceding the discharge.Early in the morning of December 1,Hutchinson calledameeting of all her employees at which she explainedwhat she expected of them and what they could expect ofher.She also explained Respondent'spolicies and rulesand regulations and told them that she "was a stickler forregulations"and that everyone would be expected tofollow them "to a `T'." She told the employees that therewas too much horseplay going on in the cafeteria and thatshe was going to give out some new work schedules. Sheinvited the employees to come and talk with her aboutany problems they had.A number of the employees did thereafter come toHutchinson's office from time to time and talk to her.One of the first was Union Steward Derringer. AccordingtoHutchinson, during the afternoon of December 1 andbeforeHutchinson had learned that Derringer was theUnion's steward at the cafeteria,Derringer came to heroffice to talk and left Hutchinson with the impression thatDerringerwas attempting to take over her job ofoperating the cafeteria."AlthoughHutchinson testifiedthat Derringer told her that if she,Hutchinson, would runthe cafeteria the way Derringer wanted it run,the two ofthem would get along fine, I am satisfied that Hutchinsonmeant only to characterize Derringer'sadvice and not toindicate that Derringer had used that blunt language. Inher statement given to the Board agent investigating thechargeswhich had been filed,Hutchinson does notmentionthestatementattributedtoDerringerinHutchinson's testimony and instead purports to describeadvice given by Derringer against allowing certain peopleto run the cafeteria,and statements made by Derringer asto what was wrong with the operation of the cafeteria andwhat should be done about it.According to Hutchinson,she thanked Derringer and told her that she,Hutchinson,would berunning the cafeteria."Derringer emphaticallydenied making any statement of the nature about whichHutchinson testified.She placed the date of her firstmeetingwith Hutchinson as on or about December 4 or 5when Derringer went to Hutchinson's office to complainabout the slowness of the helper on Derringer'smeat line.HoweverwellintentionedDerringer'sstatements toHutchinson may have been at their first meeting,it seemsclear that Hutchinson considered them as an unwarrantedinterferencewithHutchinson'smanagement of thecafeteria.On one occasion,aboutDecember 4,Hutchinsonwatched Derringer from her office window for 10 minutesas Derringer was drinking a cup of coffee and talking toemployees Forbes and Henson(both union members)"Hutchinson testified that afterNovember 15 she read the unioncontract which she found in her desk and learned what were the duties of aunion steward but she did not state when she learned that Derringer wasthe steward."Hutchinson's sworn statement,made in the presence of one ofRespondent's counsel,was received in evidence at the request of theGeneral Counsel,without objection by Respondent.while they were making sandwiches. Hutchinson came outof her office and asked Derringer: "Ursula, can't you findsome work to do?" Derringer then returned to her workstation.As Hutchinson testifed, Respondent has placed acoffee cart in its cafeteria because it wants its employeesto feel free to have a cup of coffee when they have a fewminutes to spare.There was no set time as to when theycould drink coffee or as to how long they should take.Hutchinson,however, felt that 10 minutes was anexcessiveamount of time for drinking coffee. BothDerringer and Forbes credibly testified that they observedemployees Hager and Lemon take frequent coffee breaksand drink coffee in the office with Hutchinson or thecashier or office girl, Catherine Peck. Forbes testifed thatHager sometimes stayed in the office as long as 10 or 15minutesata time while drinking coffee but thatHutchinson would give Forbes a "hateful" look if Forbes,even started to drink a cup of coffee.On or about December 6, as Hutchinson testified,Derringer came to the office door and announced toHutchinson that she was going to be forced to file agrievance against Hutchinson for discriminating againstunion employees. Derringer did file such a grivance but ata later date,as shown below.On or about December 12, Derringer presented toHutchinson a written grievance protesting as unjust thedischarge of a union member, Judy Taylor, on Decemberll.When receiving the grievance,Hutchinsonmerelylooked at Derringer and said "Huh." Hutchinson laterreturned the grievance to Derringer with an explanationwritten thereon as to the reasonsfor Taylor's discharge.On or about December 22, Hutchinson found Derringersitting in a corner behind a reserved section of thecafeteria smoking a cigarette.Hutchinson testified thatposted rules forbid smoking except during the employees'lunch time but that Hutchinson had never objected to theemployees taking a quick smoke at other times in the restroom.Hutchinson said nothing to Derringer aboutobserving her smoking in the cafeteria on December 22.About January1,1968,Hutchinson started keepingnotes on the activities of Derringer and other employeesunder her.Derringer also recorded notes from time totime in a littleblack book which she kept in the pocket ofher uniform and Hutchinson observed her writing in itupon one occasion.Derringer recorded,among otherthings,the time when employeesleft their workstationand how long they were gone.It is not clear from therecordwhetherDerringer toldHutchinson about thisbookletonDecember 6, the date mentioned inHutchinson's affidavit, or at a later date, perhaps aboutJanuary 8 when employee Francis Hager reported toHutchinson that Derringer had been watching her for anhour.Hager,as Hutchinson testified,was a frequent visitor toHutchinson's office." In late December or early January,she came to Hutchinson to inquire about how she shouldproceed to draw up a petition for the signature ofemployeesdesiringtowithdrawfrom the Union.Hutchinson told Hager that she could not discuss thematter with Hager. Hutchinson observed Hager talking toother employees out in the cafeteria between December 1,1967,and February 2, 1968,on numerous occasionsduring working time.(She estimated that this occurredbetween once and 12 times a day.) But, as Hutchinsonexplained, there are no rules and regulations againstemployees talking to each other. She testified that she"Derringer estimated that Hager was in Hutchinson'soffice about 10 PROGRESSIVECAFETERIASkept no record of these occasionsso longas the talkingdid not interfere with the employees' work.Nevertheless, on January 4, 1968, when Hutchinsonobserved Derringer talking to the bus boy while followinghim around as he was working in the dining room, shecalledDerringer into her office and warned her not toharass employees and interfere with their duties.In the early part of January, Hutchinson posted on theinside door to the toileta note requestingemployees tobring in smaller handbags or face the embarrassment ofhavingtheirbagscheckedbyHutchinson.On aWednesday, January 3, Derringer went to Hutchinson'soffice and asked: "Mrs. Hutchinson, would it be all rightwith you if I keep on bringing my pocketbook which Ihave right now and you checking it every night?"Hutchinson replied: "No, let's be fair andget a smallerone and you keep yourbig one outsideif you want to andbring a smaller one in if you think it's necessary and don'tlet's check it every night; but since today's Wednesday,you have 2 more days left in this week, why don't you buyone over the weekend and bring one in Monday.""Derringer did buy a small pocketbook that weekend andbrought it to work on the following Monday.On or about January 8 employees Hager and Lemonbrought toHutchinsona letter signed by severalemployees, including Hager and Lemon, stating that theywanted to withdraw from the Union and have their uniondues checkoff discontinued. They asked Hutchinson tosendthelettertoRespondent'shome office andHutchinson did so.16On January 11, Hutchinson handed out new workschedules to all the employeesas she hadstated earlierthat she would do. In making out these new schedules,Hutchinson testified that she increased the duties of thoseemployees who she "felt had too much time on theirhands." In her affidavit she stated, "In fact, it seemedthat everyone in the place was doing too much loafing andthat'swhy I made out the schedules." Among thoseemployees who had their work loads increased wereDerringer and her sister, Forbes,also a unionmember.16At that time one employee, Marion Riffle, was transferredto another unit of Respondent'scafeteriasand her workwas divided between Forbes and Derringer. BothDerringer and Forbes complained to Hutchinson that theycould not do all the work on their new schedules. She toldboth to try. Later, after both continued to complain totimes a day."My finding that the above described conversation with Hutchinsonoccurred on January 3 is based upon Derringer's testimony that it occurredon a Wednesday in early January and prior to the time new workschedules were handed out. It is established by the record that the newwork schedules were handed out on Thursday,January 11,and thatDerringer,because of her little boy's illness and hospitalization,was not atwork on the following Monday, January 15.This finding as to the date isalsoconsistentwithForbes' testimony that her sister was the firstemployee to get a new small pocketbook and that Derringer had explainedto Forbes that she wanted no trouble with Hutchinson about the matter. Itisalso consistent withUnion RepresentativeHughes' testimony thatDerringer called him in the first part of January about the handbagrequirement and complained that the union employees were required tocarry smaller purses while the other girls were still carrying their biggerones."Hutchinson at first testified that on the same morning she saw theseemployees give Derringer what Hutchinson assumed to be a copy of thesame document which Hutchinson had received,then later changed hertestimony to say that she had not seen this but that her office girl,Catherine Peck,had informed Hutchinson that the document had beengiven to Derringer during the latter's "noon hour"and that Peck had beenasked to be a witness to the presentation.89Hutchinson and also complained to Funderburk, somechanges were made, relieving them of some but not all oftheir increased work loads. Several days after the newscheduleswere handed out, Forbes called Hutchinson'sattention to the fact that the othergirlshad finished theirwork by 3 p.m. while she was half killing herself to, finishby 3:30 p.m., the regular quitting time. Hutchinsonreplied, "You can do it.""On Thursday evening, January 11, when Derringer wenthome, she found her little boy very ill. According to hercredited testimony, she immediately informed Hutchinsonby telephone that because of her child's illness she wouldbe unable to report for work the next day. The followingday her child's condition became worse and he was rushedto a hospital and was still hospitalized on the followingMondaymorning.Derringerstayedwithherchildthroughout this period and on Monday morning, while atthe hospital, called Hutchinson to report that she was stillunable to come to work on account of her son's illness.Hutchinson replied that Derringer should have called alittlesooner so that she could put someone else inDerringer's working area and asked Derringer to be sureto call Hutchinson early when she planned to return towork so that Hutchinson could make appropriatearrangementswitha substituteworker.She thankedDerringer for calling.'8Derringer returned to work either onWednesday,January 17 (according to Derringer's testimony) or onJanuary 16 (according to Hutchinson's testimony). I donot find it necessary to resolve this conflict, for eitherwitness could have made an honest mistake in hertestimony in this respect and the precise date is not vitalto any issue in this case.On Thursday, January 18, Derringer presented toHutchinson her second written grievance. This grievancechargedRespondent with discriminating against unionmembers.On the next morning, Friday, January 19, whenDerringercame to work and started checking theuniforms in her locker, she discovered a can of salmonhidden beneath one of the uniforms. She immediatelyshowed this to her sister, Forbes, and after the two hadconsulted together about what they considered an obviousattemptby someone to frame Derringer, Derringerreported the matter by telephone to Union RepresentativeHughes.Upon his advice,DerringersoughtoutHutchinson and showed her what was under the uniformsin the locker.19 Derringer refused to touch the can. Shestated that someone was trying to frame her. Forbes"Derringer testified that union committee member Delores Hensonrequested Derringer to speak to Funderburk about her new schedule but noother evidence regarding Henson's new schedule was adduced."Forbes, after telling Hutchinson that she was going to resign from theUnion,on April 16,1968, signed a paper which Hager had prepared,stating that she no longer wished to be represented by the Union or haveher dues deducted from her paycheck. Since then, according to Forbes'undenied and credited testimony,she has been able to spend more time atthe coffee cart, can wear an ornamental ring which Hutchinson hadpreviously forbidden her to wear,and has been carrying a biggerpocketbook.A few weeks before the hearing in this case,she had beentransferred to work as vegetable cook, a better paying job."Hutchinson's testimony,while not constituting a specific denial thatDerringer called about her son's illness in the evening of January 11,appears to indicate that Derringer did not call Hutchinson until theafternoon of Monday,January 15, and that"thiswas one of the strawsthat led up to her discharge."Iam satisfied that Derringer'saccount,given in convincing detail, reflects substantially what happened."In its brief Respondent suggests that Derringer may have staged theincident.But aside from the inherent unlikelihood of such a scheme, 90DECISIONS OF NATIONAL LABOR RELATIONS BOARD'suggested that fingerprints be taken but Hutchinson saidthat too many people's prints could legally be on the can.Therewassome discussionaboutwho had keys toDerringer's locker.Hutchinson remarked that only sheherselfandDerringer had a key to the locker andDerringer stated that only Hutchinson had the key to thestockroom where cans of salmon were kept.30Derringerasked Hutchinson,"Mrs. Hutchinson,what do you haveagainst me or my work?If you have,please tell me; and ifIdon'tdo my jobright,tellme and Iwill try to dobetter.""Hutchinson replied that she had no complaintabout Derringer'swork but that she felt that Derringerwas hanging around like a big cat with paws ready to puton her.Hutchinson placed the can of salmon in a plastic bagand took it upstairs.When Derringer asked Hutchinsonwhat she was going to do about the incident,Hutchinsonreplied,"Nothing." She asked Derringer and Forbes totell no one about it and to forget it. When Forbes talkedwith DistrictManager Funderburk, who was then in thecafeteria,about the salmon incident and suggested thatthe police be called, he told her to forget it and notmention it to anyone.22Hutchinson testified that she had scheduled her firstinspection of the lockers for the day of the salmon canincidentbut that no one except herself knew of theplanned inspection until after Derringer showed her thesalmon can and she, Hutchinson,went upstairs and toldDistrictManager Funderburk, who had come in forbreakfast,about the incident and remarked to him that it"was strange that this had happened on the day [she] hadthe locker inspection scheduled."Hutchinson postponedthe planned inspection because,as she explained, "Thewhole incident just sort of floored me."According to Hutchinson, she decided on January 19 todischarge Derringer but, because of Derringer's length ofservicewithRespondent,shewaiteduntilMonday,January 22, to talk over her decision with Funderburkbefore actually discharging Derringer.Funderburk, afterhavingbreakfastatthecafeteriaonFriday,hadapparentlyleft for the day.Itold her that she had been warned on four separateoccasions about harassing employees and interferingwith their work,that she had been warned once by Mrs.Crowe and Mrs. Hauser [apparently former unitmanagers]together.She had been warned once by Mr.Funderburk and she had been warned on two separateHughes'credible testimony that Derringer was weeping as she told hunabout the matter and Hutchinson's testimony that Derringer appearedupset as she told Hutchinson about it,is inconsistent with any such theory.Ihave no hesitancy in rejecting this suggestion by Respondent's counsel."The key to the stockroom was kept in Hutchinson's office but, as shetestified,she permitted all employees to borrow it for the purpose ofgetting things out of the stockroom."The above quotation is from Derringer'stestimony.Hutchinsontestified that although she could not place the date, Derringer did tellHutchinson that if she,Derringer,did anything wrong,thatHutchinsonshould tell her and she would correct it and do the best she could."The findings regarding the salmon incident are based upon a compositeand, for the most part,undisputed testimony of Hutchinson,Derringer,Forbes and Hughes.Hutchinson testified that she was not sure whetherthis occurred on January 19 or at an earlier date.Although at one pointDerringer's testimony could be interpreted as placing the incident asoccurring on the morning after her return from her son's illness,she latertestified positively that it occurred on Friday,the 19th.This would appearconsistentwithHughes'testimony that Derringer called him about thematter a day or two before her discharge.The finding that HutchinsoncomparedDerringerwithabigcat is based upon the mutuallycorroborative testimony of Derringer and Forbes.occasions by me. She had disregarded these, and wewere dismissing her.According to Hutchinson, Derringer said "Thank you"and walked out after signing a receipt for her wages,which were paid in cash.23Derringer gave a different account of the dischargeinterview. She testified:Mrs. Hutchinson opened up and said, "We decided thatyou don't see everything our way; we can't see it yourway.You havebeen warnedbyMrs.Crowe,Mrs.Hauser,Mr. Funderburk and myself not to discuss anyunion businesson Company time and we will have tolet you go. Here's your money up to today, please, willyou sign.Derringer thereupon signed a receipt for the money, said"Thank you, Mrs. Hutchinson" and left.Union Representative Hughes'testimony regarding thereasons assigned by Respondent on January 30, 1968, at ahearing on the grievance filed because of the discharge isconsistent with Derringer's version of the reasons assignedto her. Hughes credibly testified that Funderburk stated atthismeetingthatDerringer was discharged"because shediscussed too much union business onCompany time." 26Iam convinced that this was also the reasons assigned toDerringer on January 22 and that the discharge interviewoccurred substantially as testified to by her.25Although Hutchinson testified that she knew Derringerhad been talking about the Union at work, she did not atthe hearing assign this factor as a reason for Derringer'sdischarge. She testified that Derringer's recent absence onthe occasion of the illness and hospitalization of her smallson without proper notification to Hutchinson, was one ofthe straws in her decision. She did not testify as to whatwas the last straw but in her affidavit she stated that thefinalstrawwasDerringer'sappearance at work onJanuary 19 carrying her large handbag (about 18 incheslong and about 6 inches high), and Respondent's counsel,Keiler,in his opening statement at the hearing mentionedthis as"the straw that broke the camel'sback."26 Evenassuming- despite the fact that there is no testimony tothat effect- that Derringer did bring her larger handbagto work on January 19, I am convinced that such a factorhad nothing to do with Hutchinson's decision to discharge"Hutchinson'stestimony regarding this interview is not entirelyconsistent with her affidavit given the Board agent on April 5, 1968. In theaffidavit she states that she told Derringer that she had"been warned onfourseparateoccasionsaboutharassing the other employees anddirregarding Company rules."(Emphasis supplied.)"In attacking Hughes'credibility,Respondent points out that Hughesfirst placed the grievance meeting as occurring in February or March butlater placed it as on January 30 after reviewing his appointment bookduring a recess;that he did not testify accurately as to Funderburk's firstname;that he at first incorrectly identified Hutchinson's position;and thatwhile at first mentioning Lemon as one of the employee representativest present at the grievance meeting,he later stated that he did not know forsurewhether she was present.Ido not regard any of these matters asaffectingHughes'credibility on the essential issues.He impressed me as asincere and honest man and I credit his version of the reasons assigned byFunderburk at that meeting for Derringer's discharge."In her affidavit, Hutchinson states that there was no mention of theUnion at the time of Derringer's discharge.She added,however: "TheUnion contract states that union business will not be conducted onCompany time. Girls in the past had complained to me about her talkingunion business while on Company time." Hutchinson's characterization ofthe union contract provision is not accurate.Itmerely provides: "Allmeetings pertaining to grievances will be held at such time not to interferewith the orderly and efficient operation of the unit.""Hutchinson's only testimony regarding handbags was in response to the PROGRESSIVECAFETERIASher.There is no evidence that Hutchinson mentionedDerringer'shandbag to her on that day, the date of thesalmon can incident,even though Derringer specificallyrequestedHutchinson to let her know if she was doinganythingHutchinson disapproved of. Furthermore, inneither of Hutchinson's versions of the discharge interviewwith Derringer does she mention the subject of handbags.It is noted,inaddition,thatHutchinson's notice to theemployees requesting that they carry smaller handbagshad apprised them of no consequences for failure tocomply with the requirement other than the possibilitythat they might be subjected to the embarrassment ofhaving their handbags checked.Moreover,asForbescredibly testified,a number of the employees were againcarrying large handbags prior to the hearing withoutanything being said to them about it.It is not clear from Hutchinson's testimony just whatother alleged offenses,if any,Hutchinson meant to assignas reasons for discharging Derringer,but she apparentlymeant to include all those specific complaints about whichshe testified and which have been summarized above,namely:the fact that Derringer on December 4 had taken10minutes to drink a cup of coffee; the fact that onDecember 22 she smoked a cigarette in an area wheresmokingwas forbidden(aneventapparentlynotconsidered sufficiently serious for Hutchinson to mentionto Derringer at that time);the fact that Hutchinson onceobserved Derringer writing in a little black book duringworking time; the fact that on January 8 (the day HagerandLemon presentedHutchinsonwiththeunionmembership and checkoff authorization withdrawal letter),Hager complained to Hutchinson that Derringer had beenwatching her for an hour; and the fact that on January 4Hutchinson had observed Derringer away from her workstation talking to the bus boy - an incident causingHutchinson to warn Derringer on that date againstharassing employees in general,though there was noevidence that the bus boy ever complained of beingharassed.B. Analysis and ConclusionsFirst,Ishall consider the General Counsel's contentionthat Respondent violated the statute by permitting FrancisHager and other employees,between December 1, 1967,andFebruary2,1968,toplanand solicit unionmembership and dues checkoff authorization revocationsfrom other employees during working time.AlthoughHutchinson conceded that she saw Hager talking to otheremployees out in the cafeteria during working time on oneto a dozen times a day during this period and that Hagerin late December or early January had come to her foradvice about how to draw up a petition for the signatureof employees wishing to withdraw from the Union, shedenied knowing that Hager or anyone else was solicitingrevocations during working time. Indeed,the record doesnot establish that they did this during working time. Thisallegation of the complaint must therefore be dismissed.Next,Iturn to the General Counsel's contention thatRespondent gave more arduous work assignments toDerringer and Forbes on and after January 11, 1968because of their union sympathies, memberships andGeneral Counsel'squestionwhether she ever told Derringer that herhandbag was too large.Hutchinson replied that she did; that the handbagwas in fact too large-though no regulations specified what would beconsidered too large;and that Hutchinson had asked all employees, notjust Derringer,to bring smaller handbags to work.91activities.There is no question but that as a result of therescheduling of work assignments on January 11, bothDerringer and Forbes were given additional duties andhad to work harder thereafter to complete their assignedtasks.Hutchinson acknowledged that she knew prior toJanuary 1l which of her employees belonged to the Unionandwhichdidnotbuttestifiedthattheirunionmembership was not a consideration in her decision toincrease the duties of any employee.If,as she stated inher affidavit,"everyone in the place was doing too muchloafing,"itwould seem only fair that all should have hadtheir duties increased when work was rescheduled and oneof the employees was transferred to another unit.However,whileotherswere finishing their tasks 30minutes early, Derringer and Forbes had to work harduntil quitting time.Derringer was even required to workovertime without extra pay one day when Hutchinsonaccused her of using work time while talking to DistrictManager Funderburk.A fair appraisal of all the evidenceconvinces me and I find that Derringer and Forbes wereassignedmore arduous duties on and after January 11because of their continued allegiance to the Union.Let us now turn to the General Counsel'scontentionthat Respondent was motivated by unlawful considerationsin discharging Derringer on January 22.Derringer was anactive and agressive union steward who did not hesitate totellHutchinson about her own as well as other employees'grievances.She had been able to settle grievances withRespondent'spreviousunitmanagers after informaldiscussions with them but had found it necessary twice tofile formal written grievances with the new unit manager,Hutchinson.The latter,Iam convinced,resented theseactionsbyDerringer-which were clearly protectedconcerted and union activites-and considered them asan interferencewithHutchinson'soperationof thecafeteria.The spearheading of an antiunion movement byemployeesHagerandLemon at about the timeHutchinson took over the operation of the cafeteria andtheir frequent visits to Hutchinson's office tended to causesome friction between them and Derringer,but instead ofattemptingtoreconcilethesefactions,Hutchinson,proceeded to help Hager and Lemon discourage continuedsupport of the Union,first by making work more arduousand less pleasant for Derringer and her sister,and finallyby discharging Derringer.Hutchinson conceded that Derringer'swork was notunsatisfactory and that she was a good worker so long asshewas kept busy.Due to her little boy'sillness,Derringer worked only 3 or 4 days between January 11,when the new heavy work schedule was given her andJanuary 19 when Hutchinson decided to discharge her,and there can be no doubt that she was kept busy onthose days.The record as a whole leaves me with nodoubt but that Hutchinson,inmaking her decision todischarge Derringer,was motivated by a determination torid the cafeteria of its most ardent and aggressive unionmember.Derringer on January 18 had filed a writtengrievance charging Hutchinson with discrimination againstunion members.This,I believe, was the final determiningfactor inHutchinson'sdecision.On January 19, whenDerringer discovered the can of salmon in her locker andasked Hutchinson to please tell her what she had againstDerringer or her work,Hutchinson had replied that shehad nothing against Derringer'swork but felt thatDerringer was hanging around her like a big cat ready toplace her paws on Hutchinson.The analogy to a big cat, Iinfer,was a reference to Derringer's diligence as a unionsteward in protecting herself and other employees against 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat Derringer considered discriminatory treatment ofunion members,as evidencedin part byDerringer's filingof the grievance on the preceding day." Moreover, theshifting positions asserted by Hutchinson as to the reasonsshe assigned to Derringerforherdischarge,and thespeciousnature of some of the reasons asserted byHutchinson in her testimony shownsupra,make it clearthat these reasons were mere pretexts.Iam convinced and find that Respondent terminatedDerringer'semploymenton January 22because of herunion membership and activities and for the purpose ofdiscouraging membership in the Union.CONCLUSIONS OF LAW1.Ey imposing more arduous working conditions uponemployeesDerringerandForbesbecauseof theirmembership in and support of the Union,Respondent hasdiscriminated in regard to their terms and conditions ofemployment,in violation of Section 8(a)(3) and(1) of theAct.2.By discharging Ursula Derringer because of herunionmembershipandactivities,Respondenthasdiscriminated against her to discourage membership in theUnion, in violation of Section 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.4.The General Counsel has not established by apreponderance of the evidence that Respondent violatedtheAct bypermitting employees during working time toplan and solicit revocations of union dues checkoff andunion representation authorizations,asalleged in thecomplaint.THE REMEDYIthaving been foundthatRespondent has engaged inunfair labor practices within the meaning of Section8(aX3) and(1) of the Act,my Recommended Order willrequire that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.To remedy the discriminatory discharge of Derringer,my RecommendedOrder willrequire that Respondentofferher reinstatement to her former or substantiallyequivalent position,without prejudice to her seniority orother rights and privileges, and make her whole for anylossof pay suffered by reason of the discriminationagainsther.Such backpay shall be computed on aquarterly basis in the manner established by the Board inF.W.Woolworth Company,90 NLRB 289, and shallinclude interest at the rate of 6 percent per annum asprovided inIsisPlumbing & Heating Co.,138NLRB716.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and upon the entire record in this case,and pursuantto Section 10(c) of the NationalLaborRelations Act, asamended,itisherebyorderedthatRespondent,ProgressiveCafeterias,Inc.,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Imposing more arduous working conditions uponemployees because of their membership or activities inbehalf of LocalNo. 21, UnitedBakery Workers,affiliatedwithRetail,Wholesale and Department Store Union,AFL-CIO.(b) Discharging or otherwise discriminating in regard tothe hire or tenure of employment of or any term orcondition of employment ofanyemployee because of hisunion membership or activities.(c) In any other manner interfering with,restraining, orcoercing employees in the exercise of the rights guaranteedthem under Section 7of the Act.2.Take the following affirmative action designed toeffectuate the policiesof the Act:(a)Offer to Ursula Derringer reinstatement to herformerorsubstantiallyequivalentposition,withoutprejudice to her seniority or other rights and privileges,andmake her whole in the manner described in theportion of the Trial Examiner'sDecision entitled "TheRemedy"for any loss of earnings suffered by reason ofthe discrimination against her.(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayroll and other records necessary or helpful in analyzingthe amount of backpay due under the terms of this Order.(c) Post at its Unit 53 Cafeteria located at the UnionCarbideTechnicalCenter in South Charleston,WestVirginia,copiesoftheattachednoticemarked"Appendix.""Copies of such notice,on forms to beprovided by the Regional Director for Region 9, afterbeing duly signed by an authorized representative ofRespondent,shallbe posted immediately upon receiptthereof,and be maintained by it for 60 consecutive daysthereafter,inconspicuous places,includingallplaceswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced or covered byany other material.(d)Notify theRegionalDirector forRegion 9, inwriting,within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith."IT IS FURTHER ORDERED that the complaint herein bedismissed insofar as it alleges that Respondent violatedtheAct bypermitting certain employees during workinghours to plan and solicit revocations of union checkoffauthorizations and representation authorizations."The General Counsel urged at the hearing, and Union RepresentativeHughes asserted at a grievance meeting following Derringer's discharge,thatRespondent sought on January 19 to frame her and thereby providean ostensible excuse for discharging her, by having the can of salmonplaced in her locker that morning,and that this plan was frustrated whenDerringer discovered the can before Hutchinson began her scheduledinspection of lockers.Ido not regard it as necessary,however,to attemptto allocate responsibility for this obvious attempt to entrap Derringer or tospeculate on Hutchinson's or Funderburk's reasons for declining to makeany effort to investigate the matter."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words, "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify said Regional Director, inwriting,within 1:0 days from the date of this Order,what steps Respondenthas taken to comply herewith." PROGRESSIVECAFETERIAS93APPENDIXNOTICE To ALLEMPLOYEESWe are posting this notice in compliance with theRecommended Order of a Trial Examiner of the NationalLabor Relations Board who,after a hearing in which allparties had an opportunity to present their evidence, foundthatwe had violated the law. We hereby notify ouremployees that:WE WILL offer to Ursula Derringer immediate andfullreinstatement to her former or substantiallyequivalent position,without prejudice to her seniority orother rights and privileges previously enjoyed, and giveherwhatever backpay she has lost because of herdischarge on January 22, 1968.WE WILL NOT by rescheduling work assignments orinany other way impose more arduous workingconditionsuponany employees because of theirmembership in, sympathy for or activities in behalf ofLocal No. 21, United Bakery Workers,affiliatedwithRetail,WholesaleandDepartmentStoreUnion,AFL-CIO.WE WILL NOTin any other way interfere with ouremployees'right,guaranteed under the law, to join orassist theUnion,topresent grievances,tobargainthrough the Union,to act together for their mutual aidor protection, or to refuse to do any of these things.DatedByPROGRESSIVECAFETERIAS, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,andmust not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegional Office,Room 2407,FederalOfficeBuilding,550Main Street,Cincinnati,Ohio,Telephone 513-684-3663.